McCay, Judge.
This was a bill in equity for a review of a former decree. The bill had been regularly filed. An answer had not been waived, and the defendant had, within the proper time, under rules regulating the practice, answered the bill. Under the law, the case was ready for a hearing before the jury with the answer, as evidence for both parties. In this state of it the parties agreed that, as there was no dispute about the facts, the Judge should decide the case on the pleadings. What were the pleadings ? Clearly, the bill and answer. We think, therefore, it was proper for the Judge to consider in his finding the facts stated in the answer. The presumption is that the answer replied to the charges in the bill either by admission or denial, and the case went before the Judge with an admission that everything set up in the answer responsive to the bill was true. Perhaps the agreement fairly may go even further. As it agrees that there is no dispute as to the facts, it may fairly be construed into an agreement that facts set up by the defendant in his answer by way of defense are true, even though not responsive to, but in avoidance of the charges in the bill, since it can hardly be said there is no dispute about the facts if the facts of the case claimed by either party to be true are to be construed or not taken for true.
We think the course pursued in this case was a very loose one; and one that ought not to be encouraged. But it was by consent of the parties; and, under section 10 of the Code, parties may waive or agree to almost anything not involving the public interest or public policy. There is no complaint of any violation of the rights of any of the parties. It is not even contended that the amounts formally inserted in the verdict and decree are unjust. This bill is based upon the *152naked claim that the proceeding is not lawful. We are cleffi that it was in accordance with the agreement of the parties. And, as they have acquiesced in it for three years, we think they are bound by it, especially as they do not show that any injustice has been done them. And if they had, we are not sure that they do not stand as any other party who has a judgment against him. To open it, he must show fraud or some mistake or accident, materially affecting the result, without any admixture of negligence on his part. Public policy requires that there shall be an end of litigation, and a judgment ought to be final.
Judgment affirmed.